DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stochastic adders as in claim 3 must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are further objected to for not being secured with solid black lines.  See MPEP 608.02,V., 37 CFR 1.84(a)(1).  As a result figures 4, 6, 7-10, and 13 contain legends and elements that are not legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  Paragraph [0007] appears to have a typographical error with respect to the Figure 11 description. The Figure 11 description recites “the charge point detector”.  It appears this should recite “the change point detector.  Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because of the following informalities.
Claim 1 line 21 recites “the set of combinatorial circuits”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the set of Nwin combinatorial circuits”. Claims 2-5 inherit the same deficiency as claim 1 by reason of dependence.
Claim 1 line 26 recites “the detector”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the change point detector”.  Claims 2-5 inherit the same deficiency as claim 1 by reason of dependence.
Claim 5 recites “the preprocessing unit’. This limitation lacks antecedent basis. Antecedent basis is present for “the preprocessing circuit”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 8 recites “the prior runlength probability distribution”. This limitation lacks antecedent basis.  It is unclear whether the prior runlength probability distribution is a the probability distribution value of a prior runlength or some other prior runlegnth probability distribution.  Claims 2-5 inherit the same deficiency as claims 1 by reason of dependence.
Claim 1 lines 24-25 recite “a corresponding combinatorial circuit”. It is unclear whether this corresponding combinatorial circuit is a corresponding circuit of “the set of Nwin combinatorial circuits” or other combinatorial circuit.  Claims 2-5 inherit the same deficiency as claims 1 by reason of dependence.
Claim 1 line 29 recites “the current runlength probability distribution”. This limitation lacks antecedent basis.  It is unclear whether the current runlength probability distribution is of the probability distribution values of a current runlength or some other current runlegnth probability distribution.  Claims 2-5 inherit the same deficiency as claims 1 by reason of dependence.
Claim 2 line 1 recites “the Bernstein circuit”.  This limitation lacks antecedent basis.  It is unclear whether the Bernstein circuit comprises “the set of Nwin Bernstein circuits”, one of “each Nwin Bernstein circuit, or other. 


Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the rejections under 35 USC 112(b), and the claim objections.
The following is a statement of reasons for the indication of allowable subject matter. 

Applicant claims a change point detector apparatus. The apparatus as in claim 2 comprises a sample input, a set of Nwin Ro registers, a Wo register, an encoder, a mu_update circuit, a set of Nwin Bernstein circuits, a set of Nwin combinatorial circuits, a set of Nwin Ri registers, and a Wi register.  
The sample input is configured to receive a sample xt at a sample frequency Fsamp and output n stochastic streams representing xt.
The set of Nwin Ro registers represent a probability distribution value of a prior runlength, P(rt-1|X1:t-1 = x1:t-1), wherein each Nwin Ro register of the set of Nwin Ro registers is configured to store a count of prior Bernoulli samples.
The Wo register is configured to store a sum of all values in the set of Nwin Ro registers as a normalizing constant for the prior runlength probability distribution.
 The encoder probabilistically encodes each value stored by the set of Nwin Ro registers and normalized by the value stored in the Wo register.
The mu_update circuit has an input for receiving a stochastic stream representing sample xt and variance σ02 for calculating mean parameters μok for k             
                ∈
            
         [1: Nwin - 1].
The set of Nwin Bernstein circuits, each Nwin Bernstein circuit of the set of Nwin Bernstein circuits configured to receive a set of n Bernstein coefficient signals and stochastic streams representing sample xt and mean yok for a particular value k wherein each Nwin Bernstein circuit operates on a value k different from the other Bernstein circuits, and to provide an output of P(Xt|Փk).
The set of Nwin combinatorial circuits, each Nwin combinatorial circuit of the set of Nwin combinatorial circuits is configured to receive the output from a corresponding Nwin Bernstein circuit and a corresponding encoded Nwin Ro register from the encoder, and wherein the set of combinatorial circuits provide outputs of Bernoulli samples. 
The set of Nwin Ri registers for storing a probability distribution values of a current runlength P(rtIX1:t = xi:t), wherein each Nwin Ri register of the set of Nwin Ri registers is configured to count Bernoulli samples received from a corresponding combinatorial circuit, and wherein each Nwin Ri register is configured to output its stored value to a corresponding Nwin Ro register each time a new sample xt is received by the detector. 
The Wi register configured to store a sum of all values of the set of Nwin Ri registers as a normalizing constant for the current runlength probability distribution.

Examiner adopts reasons for indication of allowable subject matter cited in the Written Opinion of the International Search Authority of 13 September 2018.  Furthermore, reasons for indication of allowable subject matter include the specific combination of circuitry claimed.  Art of record describes aspects of concepts claimed, but does not explicitly disclose the circuitry in combination as claimed. 
A. Andreou et al., Bio-inspired System Architecture for Energy Efficient, BIGDATA Computing with Application to Wide Area Motion Imagery, VII Latin American Symposium on Circuits and Systems (LASCAS) 14 Apr 2016 (hereinafter “Andreou”) discloses an architecture for a variety of processing algorithm classes including approximate Bayesian methods (abstract).  The processing pipeline uses a neuromorphic and stochastic computational primitives including processing using unary representations and counting (abstract, section A, fig 2). The segmentation processing uses change point analysis and online change point detection (Section II).  Andreou does not, however, explicitly disclose the specific combination of circuitry claimed.
K. Sanni et al., FPGQ Implementation of a Deep Belief Network Architecture for Character Recognition Using Stochastic Computation, 2015 49th Annual Conference on Information Sciences and Systems (CISS), 2015 (hereinafter “Sanni”) discloses classification based on computation on probabilistic unary streams (abstract).  Sanni further discloses using stochastic computation, probabilistic encoders, and  a counter (Section II.B. figure 2, 3, Section III, figure 6). Sanni does not, however, explicitly disclose the specific combination of circuitry claimed.
R.P. Adams et al., Bayesian Online Changepoint Detection, arXiv:0710.3742v1 [stat.ML], 2007 (hereinafter “Adams”) discloses online detection of changepoints by computing the probability distribution of the length of a current “run” or time since the last change point (abstract).  Adams further discloses computing a predictive distribution conditional on a given run length (section 2).  Adams does not, however, explicitly disclose the specific combination of circuitry claimed.
J.L. Molin et al., FPGA Emulation of a Spike-Based Stochastic System for Real-time Image Dewarping, 2015 IEEE 58th International Midwest Symposium on Circuits and Systems (MWSCAS), 2015 (hereinafter “Molin”) discloses stochastic computation in conjunction with a neuromorphic system (abstract, section II.2, fig 2).  Molin does not, however, explicitly disclose the specific combination of circuitry claimed.
T. Figlioia, A. A.G. Andreou, An FPGA multiprocessor architecture for Bayesian online change point detection using stochastic computation, Microprocessors and Microsystems 74, 2020, (hereinafter “Figlioia-Andreou”).  Disclosure by applicant of aspects of the claimed invention.
T. Figliolia, 2.5D Chiplet Architecture for Embedded Processing of High Velocity Streaming Data, Phd dissertation, 16 January 2018 at https://jscholarship.library.jhu.edu/handle/1774.2/60968 (hereinafter “Figliolia”). Disclosure by one inventor of aspects of the claimed invention. (ch. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182